Order, as resettled, modified to the extent of vacating and setting aside the judgment entered May 10, 1929, of granting permission to Emma Meyer, as a beneficiary of the alleged agreement, but not as residuary legatee, to intervene as party plaintiff, and of directing that Eva C. Meyer, the widow, be made a party defendant. As so modified the order is affirmed, without costs. Whether or not these parties should be permitted to intervene rested in discretion (Brennan v. Hall, 131 N. Y. 160), which might be exercised either after or before execution of the judgment. (Matter of Ayrault, 81 Hun, 107; affd., 146 N. Y. 389.) While this court is reluctant to interfere with the Special Term in the exercise of discretion, it is of opinion that the order should be modified in the respects indicated in the interests of justice. Rich, Seeger and Scudder, JJ., concur; Lazansky, P. J., and Young, J., dissent.